Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 27 July 2022 has been entered.  Claims 1, 13, 17 and 20 have been amended.  Claim 8 has been canceled.  Accordingly, this action has been made FINAL.
Response to Argument
Applicant's arguments with respect to claims 1-7 and 9-20 have been considered but are moot in view of the new ground(s) of rejection.  
Status of Claims
Claims 1-7 and 9-20 are pending, of which claims, of which claim 1, 13, 17 and 20 are in independent form.
The Office's Note:
The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the cited passages as taught by the prior art or relied upon by the Examiner.
Claim Rejections - 35 USC § 103
	 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 9-20 rejected under 35 U.S.C. 103 as being obvious over Bragdon et al. (US 20200334376, herein after Bragdon), in view of Chakra et al. (US 20100011000, herein after Chakra – IDS of records (Patent No. 8,346,532) and further in view of Baugher et al. (US 20050066263, herein after Baugher).
Claim 1 is rejected, Bragdon teaches a computer-implemented method comprising: 
automatically monitoring one or more sets of data associated with a system, wherein said automatically monitoring comprises determining which portions of the one or more sets of data are accessed during a diagnostic operation (Bragdon, US 20200334376, fig. 3A and paragraph [0041], the asset representation 304(2) may correspond to an asset configured to query a customer database for customer information based on an customer identifier included in the HTTP request.  Paragraph [0048-0051].); 
parsing an input file into two or more portions of parsed data, wherein the input file comprises an initial output of the diagnostic operation(Bragdon, paragraph [0049],  Referring to FIG. 3B, in some embodiments, the tokenization logic may be separate from the logger asset. As such, the flow representation 302 may include an additional asset representation 304(6) corresponding to a tokenization asset. As illustrated in FIG. 3B, the asset representation 304(6) may be placed in the flow representation prior to the logger asset to indicate that the sensitive information may be tokenized prior to the generation of logging information by a logger asset associated with the asset representation 304(3).); 
classifying the two or more portions of parsed data into one or more classes by applying at least one of multiple classification models to the two or more portions of parsed data, wherein the at least one classification model is specific to the accessed portions of data(Bragdon, paragraph [0030],  In some embodiments, the logger asset 210(1) or tokenization logic 212(1) may determine that the customer information request includes the sensitive information 214 based on a log policy 218. For example, the log policy 218 may identify the types of data that should be tokenized and prevented from being logged within the log file 216(1). Upon receipt of the sensitive information 214, the tokenization service 206 may generate a token value 220 based on applying a tokenization algorithm to the sensitive information 214, and send, via the communication network 207, the token value 220 to the logger asset 210(1) for recordation in the log file 216(1).  Paragraph [0032-0033], log policy.  Paragraph [0021], Some examples of sensitive information 116 include personally identifiable information, account information, authentication verifiers (e.g., passwords, secrets, keys, etc.), medical information, payment card information, financial account information, device identifiers, internet protocol (IP) addresses, media access control (MAC) addresses, electronic mail addresses, telephone numbers, serial numbers, certificate/license numbers, insurance information, birth dates, social security numbers, etc. ); 
automatically identifying one or more items of sensitive data in the two or more classified portions of parsed data by applying a class-to-sensitivity mapping technique to the two or more classified portions of parsed data(Bragdon, paragraph [0032-0033], In some instances, the log policy 218 may configure the tokenization service 206 to preserve a particular amount of characters or digits of the sensitive information 214 when generating the token value 220. Additionally, or alternatively, the log policy 218 may configure the tokenization servicer 206 to preserve characters or digits at particular locations of the sensitive information 214 when generating the token value 220. For example, the log policy 218 may configure the tokenization service 206 to preserve the last four digits of a credit card number. As another example, the log policy 218 may configure the tokenization service 206 to preserve the last four digits of a social security number. In yet still some other instances, the log policy 218 may configure the tokenization service 206 to preserve particular characters or information of the sensitive information 214 when generating the token value 220. For example, the log policy 218 may configure the tokenization service 206 to preserve the at sign symbol (i.e., “@”) within an email address or the period characters within an IP address.  Paragraph [0021], Some examples of sensitive information 116 include personally identifiable information, account information, authentication verifiers (e.g., passwords, secrets, keys, etc.), medical information, payment card information, financial account information, device identifiers, internet protocol (IP) addresses, media access control (MAC) addresses, electronic mail addresses, telephone numbers, serial numbers, certificate/license numbers, insurance information, birth dates, social security numbers, etc.); 
redacting the one or more identified items of sensitive data from the input file(Bragdon, paragraph [0050-0051], For example, in response to a platform user selecting a type of sensitive information to tokenize via the tokenization settings 316, the management application may cause the logger asset to replace sensitive information of the selected type of sensitive information with a token value within the message content set forth in the log output interface 308. As another example, in response to a platform user deselecting a type of sensitive information to tokenize via the tokenization settings 316, the management application may cause the logger asset to abstain from replacing sensitive information of the deselected type of sensitive information with a token value within the message content set forth in the log output interface 308.); and 
generating and outputting, to at least one user, an updated output of the diagnostic operation based at least in part on said redacting(Bragdon, paragraph [0096], In 710, the integration application may log, by the declaratively configurable logger asset, the modified log data into a log file during an execution of the integration application. Upon receipt of the token value 534(1), the asset 516(3) may generate the log information 530(1) including the token value 534(1). In some examples, the integration application 504 may store the log information 530(1) as log files (e.g., the log files 216(1)-(N)). Additionally, or alternatively, the integration application may send the log information 530(1) to the management application 506 for presentation to a platform user via the presentation module 540.); 
wherein the method is carried out by at least one computing device(Bragdon, fig. 8).  
The Office would like to use prior art Chakra to back up Bragdon to further teach limitation
classification models(Chakra, fig. 5 and paragraph [0015],  generating/updating a statistical classification model.  Fig. 1 and paragraph [0025-0026], The information classification server 106, in one embodiment, includes an information classifier 126, a user system manager 128, and a database 130. The information classifier 126 classifies information as sensitive information and generates statistical classification models 132 based on information that has been classified as sensitive. The user system manager 128 interfaces with each user system to update any local statistical classification models 124 and receive electronic documents comprising newly created sensitive information.  Fig. 1 and paragraph [0027], The database 130 includes statistical classification models 132 and user access control information 134. The statistical classification models include statistical information used by the information classifier 126 and the information analyzer 112 for classifying and identifying sensitive information. The user access control information 134 is utilized by the user monitor 116 to determine whether or not a particular user has access rights to interact with sensitive information.  Paragraph [0040-0041], statistical classification models 132 and information classifier 126, The statistical classification models 132 are initially created by training the information classifier 126. The information classifier 126 is a learning engine that continually updates the statistical classification models 132 based on information received from users, administrators, and automated agents. The training process can include an administrator populating the information classifier 126 with multiple electronic files 120 comprising information tagged as "sensitive", "classified", "private", or the like. It should be noted that the term "sensitive information" from hereon in is used to refer to any information that is designated as sensitive, classified, private, and/or the like. Sensitive information can be any information designated by law, a business, a government, or an individual as having limited accessibility. Stated differently, sensitive information is privileged and/or proprietary information.  Paragraph [0043].)
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Chakra into Bragdon’s invention to maintain the sensitive and private information in a secure manner. The method allows creating and updating statistical classification models to provide an adaptive mechanism for protecting the sensitive information, notifies users when sensitive information is created, and prevents users from accessing sensitive information while accessing non-sensitive information within an electronic document as suggested by Chakra (See abstract and summary of the invention.).
Bragdon and Chakra do not explicitly teach
and wherein the one or more sets of data are derived from at least one database;
and wherein the at least one classification model is based at least in part on one or more minimum data length values associated with one or more columns of the at least one database and one or more maximum data length values associated with the one or more columns of the at least one database;
However, Baugher teaches
and wherein the one or more sets of data are derived from at least one database(Baugher, US 20050066263, fig. 1 and paragraph [0039-0043], The Relational Database Platform 128 refers to relational database applications, in which case a target application may be an instance of a relational database that uses Target Specific Validation Rules 111 in SQL to validate the data contained in the database.  Paragraph [0062],  For example, a Target Domain Editor 221 for a relational database may read the data dictionary of a database and utilize information about the database tables and columns to create target domain entities and attributes respectively.   Fig. 4 and paragraph [0054].  Fig. 13 and paragraph [0080-0082],  Min Length column, Max Length column for Attribute column Last Name, First Name, Home phone, Work Phone, Street Address… .);
and wherein the at least one classification model is based at least in part on one or more minimum data length values associated with one or more columns of the at least one database and one or more maximum data length values associated with the one or more columns of the at least one database(Baugher, paragraph [0039-0043], database, tables and columns in a relational database.  Paragraph [0045], Length Validation--verifying that the length of the attribute's value is within a defined minimum and maximum length.  Paragraph [0062],  For example, a Target Domain Editor 221 for a relational database may read the data dictionary of a database and utilize information about the database tables and columns to create target domain entities and attributes respectively.   Fig. 4 and paragraph [0054], FIG. 4 shows the information contained in metarules according to one aspect of the system of the present disclosure. For each metarule, the Metarules table 410 defines the name of the metarule, various validation parameters used to validate the value of attribute(s) associated with the metarule, and an error message to display when the attribute fails validation. The validation parameters depicted in the Metarules table 410 are: whether the attribute is required (`Required`), the data type of the attribute (`Data Type`), the minimum length of the attribute (`Min Length`), the maximum length of the attribute (`Max Length`), and the valid values of the attribute (`Valid Values`). The validation parameters in the Metarules table 410 represent one aspect of the system of the present disclosure; other aspects of the system of the present disclosure may contain different validation parameters. The Association of Meta Domain Attributes to Metarules table 420 associates attributes to metarules. Each row associates the attribute that is uniquely identified by the names in the domain, entity, and attribute columns with the metarule named in the metarule column. Metarules are reusable, and the same metarule can be associated with more than one attribute.  Fig. 13 and paragraph [0080-0082],  Min Length column, Max Length column for Attribute column Last Name, First Name, Home phone, Work Phone, Street Address… . );
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Baugher into Bragdon and Chakra’s invention to enable generate validation logic easily and allows augmentation of validation rules generated by programmer. Enables sharing validation logic between enterprises as suggested by Baugher (See abstract and summary of the invention.).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Bragdon, Chakra and Baugher teach the computer-implemented method of claim 1, 
wherein the one or more sets of data comprise diagnosis data generated or collected by at least one of one or more systems, middleware, and one or more applications in connection with diagnostic operation(Bragdon, fig. 2 and paragraph [0026-0029], As an example, the integration application 202 may provide customer relationship management functionalities. Further, the integration application 202 may be configured to receive a customer information request via the asset 208(1), query a database for the customer information based on a customer identifier via the asset 208(2), log the customer information request and the requested information to the log file 216(1) via the logger asset 210(1), prepare a payload message including the requested customer information via the asset 208(3), and send the payload message to the requestor via the asset 208(4).  Paragraph [0048-0051].).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 1, Bragdon, Chakra and Baugher teach the computer-implemented method of claim 1, 
wherein said automatically monitoring comprises identifying one or more metadata-based checks used for data pre- filtering in connection with said classifying(Bradgon, paragraph [0021], Some examples of sensitive information 116 include personally identifiable information, account information, authentication verifiers (e.g., passwords, secrets, keys, etc.), medical information, payment card information, financial account information, device identifiers, internet protocol (IP) addresses, media access control (MAC) addresses, electronic mail addresses, telephone numbers, serial numbers, certificate/license numbers, insurance information, birth dates, social security numbers, etc.   Paragraph [0030], the log policy 218 may identify the types of data that should be tokenized and prevented from being logged within the log file 216(1). Upon receipt of the sensitive information 214, the tokenization service 206 may generate a token value 220 based on applying a tokenization algorithm to the sensitive information 214, and send, via the communication network 207, the token value 220 to the logger asset 210(1) for recordation in the log file 216(1).  Paragraph [0048-0051].).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 1, Bragdon, Chakra and Baugher teach the computer-implemented method of claim 1, comprising: 
fine-tuning one or more of the classification models based at least in part on said automatically monitoring(Bradgon, fig. 6A and paragraph [0082], the tokenization policy interface 602 may include GUI controls for naming a data domain, specifying the type of a data domain, setting the amount of characters to preserve during the tokenization process from a sensitive value to a token value, a Boolean value indicating whether the tokenization service should include illegal characters within the generated token value, and a description of the data domain. In some embodiments, the type of sensitive information may include personally identifiable information, authentication verifiers (e.g., passwords, secrets, keys, etc.), account information, medical information, payment card information, financial account information, device identifiers, internet protocol (IP) addresses, media access control (MAC) addresses, electronic mail addresses, telephone numbers, serial numbers, certificate/license numbers, insurance information, birth dates, social security numbers, etc.  Paragraph [0048-0051].).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 1, Bragdon, Chakra and Baugher teach the computer-implemented method of claim 1, 
wherein the two or more portions of parsed data comprise (i) at least one portion of parsed data directed to free text and (ii) at least one portion of parsed data directed to contextually-enriched data (Bradgon, paragraph [0021], Some examples of sensitive information 116 include personally identifiable information, account information, authentication verifiers (e.g., passwords, secrets, keys, etc.), medical information, payment card information, financial account information, device identifiers, internet protocol (IP) addresses, media access control (MAC) addresses, electronic mail addresses, telephone numbers, serial numbers, certificate/license numbers, insurance information, birth dates, social security numbers, etc.  Paragraph [0033], the log policy 218 may configure the tokenization service 206 to preserve the at sign symbol (i.e., “@”) within an email address or the period characters within an IP address.  Paragraph [0048-0051].  Chakra, fig. 5 and paragraph [0015],  generating/updating a statistical classification model.  Fig. 1 and paragraph [0025-0026], The information classification server 106, in one embodiment, includes an information classifier 126, a user system manager 128, and a database 130. The information classifier 126 classifies information as sensitive information and generates statistical classification models 132 based on information that has been classified as sensitive. The user system manager 128 interfaces with each user system to update any local statistical classification models 124 and receive electronic documents comprising newly created sensitive information.  Fig. 1 and paragraph [0027], The database 130 includes statistical classification models 132 and user access control information 134. The statistical classification models include statistical information used by the information classifier 126 and the information analyzer 112 for classifying and identifying sensitive information. The user access control information 134 is utilized by the user monitor 116 to determine whether or not a particular user has access rights to interact with sensitive information.  Paragraph [0040-0041], statistical classification models 132 and information classifier 126, The statistical classification models 132 are initially created by training the information classifier 126. The information classifier 126 is a learning engine that continually updates the statistical classification models 132 based on information received from users, administrators, and automated agents. The training process can include an administrator populating the information classifier 126 with multiple electronic files 120 comprising information tagged as "sensitive", "classified", "private", or the like. It should be noted that the term "sensitive information" from hereon in is used to refer to any information that is designated as sensitive, classified, private, and/or the like. Sensitive information can be any information designated by law, a business, a government, or an individual as having limited accessibility. Stated differently, sensitive information is privileged and/or proprietary information.  Paragraph [0043].).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 1, Bragdon, Chakra and Baugher teach the computer-implemented method of claim 1,
 wherein said parsing comprises implementing address space logic(Bradgon, paragraph [0033], the log policy 218 may configure the tokenization service 206 to preserve the at sign symbol (i.e., “@”) within an email address or the period characters within an IP address.  Paragraph [0021].  Paragraph [0036].  Paragraph [0048-0051].).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 1, Bragdon, Chakra and Baugher teach the computer-implemented method of claim 1, 
wherein said parsing comprises implementing character set logic(Bradgon, paragraph [0033], In some instances, the log policy 218 may configure the tokenization service 206 to preserve a particular amount of characters or digits of the sensitive information 214 when generating the token value 220. Additionally, or alternatively, the log policy 218 may configure the tokenization servicer 206 to preserve characters or digits at particular locations of the sensitive information 214 when generating the token value 220. For example, the log policy 218 may configure the tokenization service 206 to preserve the last four digits of a credit card number. As another example, the log policy 218 may configure the tokenization service 206 to preserve the last four digits of a social security number. In yet still some other instances, the log policy 218 may configure the tokenization service 206 to preserve particular characters or information of the sensitive information 214 when generating the token value 220. For example, the log policy 218 may configure the tokenization service 206 to preserve the at sign symbol (i.e., “@”) within an email address or the period characters within an IP address.  Paragraph [0036].  Paragraph [0048-0051].).  
Claim 9 is rejected for the reasons set forth hereinabove for claim 1, Bragdon, Chakra and Baugher teach the computer-implemented method of claim 1, 
wherein said applying the class-to-sensitivity mapping technique comprises implementing (i) one or more direct sensitivity identifiers and (ii) one or more quasi sensitivity identifiers(Bradgon, paragraph [0036], In addition, in some instances, the service module 222 may be configured to preserve the shape of the sensitive information 214 when generating the token value 220. As used herein, and in some embodiments, “shape” may refer to the format, length, attributes, validity, characteristics, digits, symbols, language, style, appearance, order, or arrangement of the sensitive information 214. For example, the service module 222 may determine that the sensitive information 214 is a sixteen digit credit card number with a space after every 4.sup.th digit. Further, the service module 222 may generate the token value 220 as a sixteen digit value with a space every 4.sup.th digit. However, the digits of the sensitive information 214 may be different from the digits of the token value 220. As another example, the service module 222 may determine that the sensitive information 214 is an invalid social security number as one of the nine characters is an alphabetic letter. Further, the service module 222 may generate the token value 220 as a value having a similar format as a social security number. However, the token value 220 may also be an invalid social security number as it includes an alphabetic character while otherwise having the format of a social security number. As such, the platform user may be able to identify that the end-user provided invalid user input while still protecting the sensitive information 214. Additionally, or alternatively, the service module 222 may employ one or more tests to evaluate the validity of the token values 220. For example, the service module 222 may perform a luhn test to determine the validity of a credit card number.  Paragraph [0048-0051].).  
Claim 10 is rejected for the reasons set forth hereinabove for claim 1, Bragdon, Chakra and Baugher teach the computer-implemented method of claim 9, 
wherein the one or more quasi sensitivity identifiers (i) require two or more particular classes being present together and (ii) consider nearness of data(Bradgon, paragraph [0094-0095],  Furthermore, in some instances, the tokenization service 508 may determine that the sensitive information 532(1) is of an invalid format in comparison to an expected format of a type of the sensitive information 532(1). For instance, the tokenization service 508 may determine that a social security number includes an alphabetic letter. Further, the tokenization service 508 may generate the token value 534(1) to have a similar or identical invalid format to the determined invalid format of the sensitive information 532(1).  Paragraph [0048-0051].).  
Claim 11 is rejected for the reasons set forth hereinabove for claim 1, Bragdon, Chakra and Baugher teach the computer-implemented method of claim 1, 
wherein said redacting comprises implementing one or more user-configurable redacting techniques comprising at least one of hashing, replacement, and encryption(Bradgon, paragraph [0034], In some embodiments, the logger asset may be configured to tokenize sensitive information. For instance, in response to a platform user selecting a type of sensitive information to tokenize via the tokenization settings 310, the management application may cause the logger asset to replace sensitive information of the selected type of sensitive information with a token value within the log message content set forth in the log output interface 308.  Paragraph [0047], In response, the logger asset may generate log information with token values replacing the social security number and the credit card number as described in detail herein, and record the log information to a log file or stream the log information to the management application.  Paragraph [0048-0051].).  
Claim 12 is rejected for the reasons set forth hereinabove for claim 1, Bragdon, Chakra and Baugher teach the computer-implemented method of claim 1, wherein said generating the updated output of the diagnostic operation comprises ensuring that the updated output is semantically and syntactically valid(Bradgon, paragraph [0036], Further, the service module 222 may generate the token value 220 as a sixteen digit value with a space every 4.sup.th digit. However, the digits of the sensitive information 214 may be different from the digits of the token value 220. As another example, the service module 222 may determine that the sensitive information 214 is an invalid social security number as one of the nine characters is an alphabetic letter. Further, the service module 222 may generate the token value 220 as a value having a similar format as a social security number. However, the token value 220 may also be an invalid social security number as it includes an alphabetic character while otherwise having the format of a social security number. As such, the platform user may be able to identify that the end-user provided invalid user input while still protecting the sensitive information 214. Additionally, or alternatively, the service module 222 may employ one or more tests to evaluate the validity of the token values 220. For example, the service module 222 may perform a luhn test to determine the validity of a credit card number.  Paragraph [0048-0051].).  
As per claim 13, this is the product claim to method claim 1. Therefore, it is rejected for the same reasons as above.
As per claim 14, this is the product claim to method claim 3. Therefore, it is rejected for the same reasons as above.
As per claim 15, this is the product claim to method claim 9 and claim 10. Therefore, it is rejected for the same reasons as above.
As per claim 16, this is the product claim to method claim 12. Therefore, it is rejected for the same reasons as above.
As per claim 17, this is the system claim to method claim 1. Therefore, it is rejected for the same reasons as above.
As per claim 18, this is the system claim to method claim 3. Therefore, it is rejected for the same reasons as above.
As per claim 19, this is the system claim to method claim 9 and claim 10. Therefore, it is rejected for the same reasons as above.


Claim 20 is rejected, Bragdon teaches a computer-implemented method comprising: 
performing automatic runtime monitoring of data associated with a system, wherein said automatically monitoring comprises determining which portions of the data are accessed during a diagnostic operation (Bragdon, US 20200334376, fig. 3A and paragraph [0041], 3the asset representation 304(2) may correspond to an asset configured to query a customer database for customer information based on an customer identifier included in the HTTP request.  Paragraph [0048-0051].);
P20190430OUS01parsing an input file into two or more portions of parsed data, wherein the input file comprises an initial output of the diagnostic operation (Bragdon, paragraph [0049],  Referring to FIG. 3B, in some embodiments, the tokenization logic may be separate from the logger asset. As such, the flow representation 302 may include an additional asset representation 304(6) corresponding to a tokenization asset. As illustrated in FIG. 3B, the asset representation 304(6) may be placed in the flow representation prior to the logger asset to indicate that the sensitive information may be tokenized prior to the generation of logging information by a logger asset associated with the asset representation 304(3).); 
classifying the two or more portions of parsed data into one or more classes by applying at least one of multiple classification models to the two or more portions of parsed data, wherein the at least one classification model is specific to the accessed portions of data(Bragdon, paragraph [0030],  In some embodiments, the logger asset 210(1) or tokenization logic 212(1) may determine that the customer information request includes the sensitive information 214 based on a log policy 218. For example, the log policy 218 may identify the types of data that should be tokenized and prevented from being logged within the log file 216(1). Upon receipt of the sensitive information 214, the tokenization service 206 may generate a token value 220 based on applying a tokenization algorithm to the sensitive information 214, and send, via the communication network 207, the token value 220 to the logger asset 210(1) for recordation in the log file 216(1).  Paragraph [0032-0033], log policy.  Paragraph [0021], Some examples of sensitive information 116 include personally identifiable information, account information, authentication verifiers (e.g., passwords, secrets, keys, etc.), medical information, payment card information, financial account information, device identifiers, internet protocol (IP) addresses, media access control (MAC) addresses, electronic mail addresses, telephone numbers, serial numbers, certificate/license numbers, insurance information, birth dates, social security numbers, etc. ); 
automatically identifying one or more items of sensitive data in the two or more classified portions of parsed data by applying a class-to-sensitivity mapping technique to the two or more classified portions of parsed data(Bragdon, paragraph [0032-0033], In some instances, the log policy 218 may configure the tokenization service 206 to preserve a particular amount of characters or digits of the sensitive information 214 when generating the token value 220. Additionally, or alternatively, the log policy 218 may configure the tokenization servicer 206 to preserve characters or digits at particular locations of the sensitive information 214 when generating the token value 220. For example, the log policy 218 may configure the tokenization service 206 to preserve the last four digits of a credit card number. As another example, the log policy 218 may configure the tokenization service 206 to preserve the last four digits of a social security number. In yet still some other instances, the log policy 218 may configure the tokenization service 206 to preserve particular characters or information of the sensitive information 214 when generating the token value 220. For example, the log policy 218 may configure the tokenization service 206 to preserve the at sign symbol (i.e., “@”) within an email address or the period characters within an IP address.  Paragraph [0021], Some examples of sensitive information 116 include personally identifiable information, account information, authentication verifiers (e.g., passwords, secrets, keys, etc.), medical information, payment card information, financial account information, device identifiers, internet protocol (IP) addresses, media access control (MAC) addresses, electronic mail addresses, telephone numbers, serial numbers, certificate/license numbers, insurance information, birth dates, social security numbers, etc.); 
redacting the one or more identified items of sensitive data from the input file(Bragdon, paragraph [0050-0051], For example, in response to a platform user selecting a type of sensitive information to tokenize via the tokenization settings 316, the management application may cause the logger asset to replace sensitive information of the selected type of sensitive information with a token value within the message content set forth in the log output interface 308. As another example, in response to a platform user deselecting a type of sensitive information to tokenize via the tokenization settings 316, the management application may cause the logger asset to abstain from replacing sensitive information of the deselected type of sensitive information with a token value within the message content set forth in the log output interface 308.); 
generating and outputting, to at least one user, an updated output of the diagnostic operation based at least in part on said redacting(Bragdon, paragraph [0096], In 710, the integration application may log, by the declaratively configurable logger asset, the modified log data into a log file during an execution of the integration application. Upon receipt of the token value 534(1), the asset 516(3) may generate the log information 530(1) including the token value 534(1). In some examples, the integration application 504 may store the log information 530(1) as log files (e.g., the log files 216(1)-(N)). Additionally, or alternatively, the integration application may send the log information 530(1) to the management application 506 for presentation to a platform user via the presentation module 540.); 
generating a report based at least in part on information pertaining to the one or more identified items of sensitive data redacted from the input file(Bragdon, paragraph [0096], In 710, the integration application may log, by the declaratively configurable logger asset, the modified log data into a log file during an execution of the integration application. Upon receipt of the token value 534(1), the asset 516(3) may generate the log information 530(1) including the token value 534(1). In some examples, the integration application 504 may store the log information 530(1) as log files (e.g., the log files 216(1)-(N)). Additionally, or alternatively, the integration application may send the log information 530(1) to the management application 506 for presentation to a platform user via the presentation module 540.); and 
updating the at least one classification model based at least in part on the generated report(Bradgon, paragraph [0021], Some examples of sensitive information 116 include personally identifiable information, account information, authentication verifiers (e.g., passwords, secrets, keys, etc.), medical information, payment card information, financial account information, device identifiers, internet protocol (IP) addresses, media access control (MAC) addresses, electronic mail addresses, telephone numbers, serial numbers, certificate/license numbers, insurance information, birth dates, social security numbers, etc.  Paragraph [0033], the log policy 218 may configure the tokenization service 206 to preserve the at sign symbol (i.e., “@”) within an email address or the period characters within an IP address.  Bradgon, paragraph [0033], In some instances, the log policy 218 may configure the tokenization service 206 to preserve a particular amount of characters or digits of the sensitive information 214 when generating the token value 220. Additionally, or alternatively, the log policy 218 may configure the tokenization servicer 206 to preserve characters or digits at particular locations of the sensitive information 214 when generating the token value 220. For example, the log policy 218 may configure the tokenization service 206 to preserve the last four digits of a credit card number. As another example, the log policy 218 may configure the tokenization service 206 to preserve the last four digits of a social security number. In yet still some other instances, the log policy 218 may configure the tokenization service 206 to preserve particular characters or information of the sensitive information 214 when generating the token value 220. For example, the log policy 218 may configure the tokenization service 206 to preserve the at sign symbol (i.e., “@”) within an email address or the period characters within an IP address.  Paragraph [0036].  Paragraph [0048-0051].);
wherein the method is carried out by at least one computing device(Bragdon, fig. 8).
The Office would like to use prior art Chakra to back up Bragdon to further teach limitation
classification models(Chakra, fig. 5 and paragraph [0015],  generating/updating a statistical classification model.  Fig. 1 and paragraph [0025-0026], The information classification server 106, in one embodiment, includes an information classifier 126, a user system manager 128, and a database 130. The information classifier 126 classifies information as sensitive information and generates statistical classification models 132 based on information that has been classified as sensitive. The user system manager 128 interfaces with each user system to update any local statistical classification models 124 and receive electronic documents comprising newly created sensitive information.  Fig. 1 and paragraph [0027], The database 130 includes statistical classification models 132 and user access control information 134. The statistical classification models include statistical information used by the information classifier 126 and the information analyzer 112 for classifying and identifying sensitive information. The user access control information 134 is utilized by the user monitor 116 to determine whether or not a particular user has access rights to interact with sensitive information.  Paragraph [0040-0041], statistical classification models 132 and information classifier 126, The statistical classification models 132 are initially created by training the information classifier 126. The information classifier 126 is a learning engine that continually updates the statistical classification models 132 based on information received from users, administrators, and automated agents. The training process can include an administrator populating the information classifier 126 with multiple electronic files 120 comprising information tagged as "sensitive", "classified", "private", or the like. It should be noted that the term "sensitive information" from hereon in is used to refer to any information that is designated as sensitive, classified, private, and/or the like. Sensitive information can be any information designated by law, a business, a government, or an individual as having limited accessibility. Stated differently, sensitive information is privileged and/or proprietary information.  Paragraph [0043].)
updating the at least one classification model based at least in part on the generated report(Paragraph [0040-0041], statistical classification models 132 and information classifier 126, The statistical classification models 132 are initially created by training the information classifier 126. The information classifier 126 is a learning engine that continually updates the statistical classification models 132 based on information received from users, administrators, and automated agents. The training process can include an administrator populating the information classifier 126 with multiple electronic files 120 comprising information tagged as "sensitive", "classified", "private", or the like. It should be noted that the term "sensitive information" from hereon in is used to refer to any information that is designated as sensitive, classified, private, and/or the like. Sensitive information can be any information designated by law, a business, a government, or an individual as having limited accessibility. Stated differently, sensitive information is privileged and/or proprietary information.  Paragraph [0043].  Fig. 5 and paragraph [0073-0079], creating/updating a statistical classification model 132);
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Chakra into Bragdon’s invention to maintain the sensitive and private information in a secure manner. The method allows creating and updating statistical classification models to provide an adaptive mechanism for protecting the sensitive information, notifies users when sensitive information is created, and prevents users from accessing sensitive information while accessing non-sensitive information within an electronic document as suggested by Chakra (See abstract and summary of the invention.).
Bragdon and Chakra do not explicitly teach
and wherein the one or more sets of data are derived from at least one database;
and wherein the at least one classification model is based at least in part on one or more minimum data length values associated with one or more columns of the at least one database and one or more maximum data length values associated with the one or more columns of the at least one database;
However, Baugher teaches
and wherein the one or more sets of data are derived from at least one database(Baugher, US 20050066263, fig. 1 and paragraph [0039-0043], The Relational Database Platform 128 refers to relational database applications, in which case a target application may be an instance of a relational database that uses Target Specific Validation Rules 111 in SQL to validate the data contained in the database.  Paragraph [0062],  For example, a Target Domain Editor 221 for a relational database may read the data dictionary of a database and utilize information about the database tables and columns to create target domain entities and attributes respectively.   Fig. 4 and paragraph [0054].  Fig. 13 and paragraph [0080-0082],  Min Length column, Max Length column for Attribute column Last Name, First Name, Home phone, Work Phone, Street Address… .);
and wherein the at least one classification model is based at least in part on one or more minimum data length values associated with one or more columns of the at least one database and one or more maximum data length values associated with the one or more columns of the at least one database(Baugher, paragraph [0039-0043], database, tables and columns in a relational database.  Paragraph [0045], Length Validation--verifying that the length of the attribute's value is within a defined minimum and maximum length.  Paragraph [0062],  For example, a Target Domain Editor 221 for a relational database may read the data dictionary of a database and utilize information about the database tables and columns to create target domain entities and attributes respectively.   Fig. 4 and paragraph [0054], FIG. 4 shows the information contained in metarules according to one aspect of the system of the present disclosure. For each metarule, the Metarules table 410 defines the name of the metarule, various validation parameters used to validate the value of attribute(s) associated with the metarule, and an error message to display when the attribute fails validation. The validation parameters depicted in the Metarules table 410 are: whether the attribute is required (`Required`), the data type of the attribute (`Data Type`), the minimum length of the attribute (`Min Length`), the maximum length of the attribute (`Max Length`), and the valid values of the attribute (`Valid Values`). The validation parameters in the Metarules table 410 represent one aspect of the system of the present disclosure; other aspects of the system of the present disclosure may contain different validation parameters. The Association of Meta Domain Attributes to Metarules table 420 associates attributes to metarules. Each row associates the attribute that is uniquely identified by the names in the domain, entity, and attribute columns with the metarule named in the metarule column. Metarules are reusable, and the same metarule can be associated with more than one attribute.  Fig. 13 and paragraph [0080-0082],  Min Length column, Max Length column for Attribute column Last Name, First Name, Home phone, Work Phone, Street Address… . );
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Baugher into Bragdon and Chakra’s invention to enable generate validation logic easily and allows augmentation of validation rules generated by programmer. Enables sharing validation logic between enterprises as suggested by Baugher (See abstract and summary of the invention.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139. The examiner can normally be reached M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199